[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is an appeal from the action of defendant, Planning and Zoning Commission of the town of Montville, in denying plaintiffs' application for subdivision approval.
On March 16, 1998, after motion by plaintiffs, this case was consolidated with Docket No. CV97-0113634S, an appeal taken by plaintiffs from actions of the Montville Zoning Board of Appeals.
A hearing was held on the consolidated actions on July 28, 1998. From evidence taken at such hearing, it is found that plaintiffs are aggrieved and have standing to prosecute this appeal. General Statutes § 8-8 (a)(1), Rogers v. Zoning Boardof Appeals, 154 Conn. 484, 488 (1967).
On May 14, 1998, the parties filed with the court a stipulation. The second paragraph of this stipulation provided:
    2) Should the Court enter judgment in Kalnitsky v. Zoning Board of Appeals, docket #CV-97-0113634-S, in favor of Defendant Montville CT Page 8845 ZBA and dismiss said appeal, then the Court in this appeal may dismiss this appeal, without costs.
The court this date entered judgment in favor of the defendant Montville Zoning Board of Appeals in Docket #CV97-0113634S. In accordance with the above stipulation, this appeal is dismissed without costs.
Joseph J. Purtill, Judge Trial Referee